  

_ Case 1:18-cr-00693-RMB Document 150 Filed 12/06/19 Page 1 of 2

U.S. Department of Justice

United States Attorney
Southern District of New York

 

BY ECF

MEMO ENDORSED DOCUMENT

The Honorable Richard M. Berman
United States District Judge
Southern District of New York

500 Pearl Street

New York, New York 10007

The Silvio J, Moilo Butiding
One Saint Andrew's Plaza
New York, New York 10007

December 6, 2019

 

 

USDC SDNY

ELECTRONICALLY FILED
DOC #:

DATE FILED: 2/9 li q

 

 

 

 

 

 

 

Re: United States v. Richard Gaffey and Harald Joachim von der Goltz, 18 Cr. 693 (RMB)

Dear Judge Berman:

The Government respectfully submits this letter regarding scheduling in this case. On
November 19, 2019, the grand jury returned a superseding indictment against the defendants,
including one new count against defendant Richard Gaffey. The Court previously granted the
parties’ joint request to schedule the arraignment for January 6, 2020 at 11:00 a.m., during the
pretrial conference that is already scheduled in this case,

On December 5, 2019, the grand jury returned a new superseding indictment that corrects
a clerical error in the prior superseding indictment with respect to the numbering of the counts in
the indictment. The Government has consulted with counsel for both defendants, and the parties
jointly request that the Court proceed with an arraignment on this indictment on January 6, 2020,

at 11:00 a.m., as previously scheduled.

 

 

 

 

 

 

 

 

so ORE ¥/ ce > nel A. tf, ”

ate:
° Richard M. Berman, U.S.D.J.

 

 

 

 
Case 1:18-cr-00693-RMB Document150 Filed 12/06/19 Page 2 of 2

December 6, 2019
Page 2

Because the purpose of this proposed schedule is to accommodate the schedules of the
defendants and counsel, the parties jointly submit that the ends of justice served by the proposed
schedule outweigh the best interests of the public and the defendant in a speedy trial, and request
that the Court accordingly exclude time under 18 U.S.C. 3161(h)(7)(A) and (B), from December
6, 2019, until January 6, 2020. The Government has conferred with defense counsel, who consents
to these requests.

Respectfully submitted,

GEOFFREY 8. BERMAN
United States Attorney for the
Southern District of New York

DEBORAH CONNOR
Chief, Money Laundering and Asset Recovery
Section, Criminal Division

Eun Young Choi and Thane Rehn
Assistant United States Attorneys
(212) 637-2187/2354

Michael Parker and Parker Tobin
Trial Attorneys, Criminal Division

ce: Defense Counsel (by ECF)

 
